DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-20 are allowed in light of the prior art made of record.
Terminal Disclaimer
The terminal disclaimer filed on June 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of  US Patent#10453813 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
each of the dummy pad features being adjacent to a corresponding one of the contact pads, each of the dummy pad features being electrically disconnected from the corresponding one of the contact pads, wherein no other conductive material is interposed directly between each of the dummy pad features and the corresponding one of the contact pads.” as recited in claim 1 in combination with other limitations of the claim. Hence, Claim#1 is allowable. 

The following is a statement of reasons for allowance for claim 8. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
the first dummy pad feature being electrically isolated from the first contact pad, the first dummy pad feature continuously extending from a first side of the first contact pad to a second side of the first contact pad, wherein the first side and the second side of the first contact pad are on opposing sides of first contact pad.” as recited in claim 8 in combination with other limitations of the claim. Hence, Claim#8 is allowable. 
The following is a statement of reasons for allowance for claim 15. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a dummy pad feature adjacent the first contact pad, the dummy pad feature being electrically isolated from the first contact pad and the second contact pad, the second contact pad being free of dummy pad features.” as recited in claim 15 in combination with other limitations of the claim. Hence, Claim#15 is allowable. 

Closest prior art Lu et al. (US PGpub: 2012/0298410), in view of Chen et al. ((US PGpub: 2012/0299167) does not teach above limitations as a whole, either alone or in combination, hence claim 1, 8 and 15 are allowable. By dependency claims 2-7, 9-14 and 16-20 are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828